
	

114 S2622 IS: Fort Ontario Study Act
U.S. Senate
2016-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2622
		IN THE SENATE OF THE UNITED STATES
		
			March 3, 2016
			Mrs. Gillibrand introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To authorize the Secretary of the Interior to conduct a special resource study of Fort Ontario in
			 the State of New York.
	
	
 1.Short titleThis Act may be cited as the Fort Ontario Study Act. 2.DefinitionsIn this Act:
 (1)SecretaryThe term Secretary means the Secretary of the Interior. (2)SiteThe term site means Fort Ontario in Oswego, New York.
			3.Fort Ontario special resource study
 (a)StudyThe Secretary shall conduct a special resource study of the site. (b)ContentsIn conducting the study under subsection (a), the Secretary shall—
 (1)evaluate the national significance of the site; (2)determine the suitability and feasibility of designating the site as a unit of the National Park System;
 (3)consider other alternatives for preservation, protection, and interpretation of the site by Federal, State, or local governmental entities or private and nonprofit organizations;
 (4)consult with interested Federal, State, or local governmental entities, private and nonprofit organizations, or any other interested individuals;
 (5)determine the effect of the designation of the site as a unit of the National Park System on— (A)existing commercial and recreational uses; and
 (B)the ability of State and local governments to manage the uses described in subparagraph (A);
 (6)identify any authorities, including condemnation, that may compel or allow the Secretary to influence or participate in local land use decisions (such as zoning) or place restrictions on non-Federal land if the site is designated as a unit of the National Park System; and
 (7)identify cost estimates for any Federal acquisition, development, interpretation, operation, and maintenance associated with the alternatives studied.
 (c)Applicable lawThe study authorized under subsection (a) shall be conducted in accordance with section 100507 of title 54, United States Code.
 (d)ReportNot later than 3 years after the date on which funds are first made available for the study under subsection (a), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes—
 (1)the findings of the study; and (2)any conclusions and recommendations of the Secretary.
				
